 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   LENNA JOYCE VAUGHN,                                          Case No. 2:21-cv-00953-EJY
 5                  Plaintiff,
 6          v.                                                               ORDER

 7   ANDREW SAUL, Commissioner of Social
     Security,
 8
                    Defendant.
 9

10          Before the Court is Plaintiff Lenna Joyce Vaughn’s Application for Leave to Proceed in
11   forma pauperis. ECF No. 1. Plaintiff also submitted a Complaint challenging the Social Security
12   Administration’s denial of Social Security Disability Insurance benefits and Supplemental Security
13   Income benefits. ECF No. 1-1.
14   I.     Application to Proceed in forma pauperis
15          Plaintiff submitted the declaration required by 28 U.S.C. § 1915(a) showing an inability to
16   prepay fees and costs or give security for them. Accordingly, Plaintiff’s request to proceed in forma
17   pauperis is granted.
18   II.    Screening the Complaint
19          Upon granting a request to proceed in forma pauperis, a court must additionally screen the
20   complaint pursuant to 28 U.S.C. § 1915(e). A plaintiff must satisfy the following procedural
21   requirements in order to file a complaint in a Social Security appeal before a federal district court:
22   (1) the plaintiff must establish that she has exhausted her administrative remedies pursuant to 42
23   U.S.C. § 405(g), and that the civil action was commenced within sixty days after notice of a final
24   decision; (2) the complaint must indicate the judicial district in which the plaintiff resides; (3) the
25   complaint must state the nature of the plaintiff’s disability and when the plaintiff claims she became
26   disabled; and, (4) the complaint must contain a plain, short, and concise statement identifying the
27   nature of the plaintiff’s disagreement with the determination made by the Social Security
28
                                                      1
 1   Administration and show that the plaintiff is entitled to relief. Montoya v. Colvin, Case No. 2:16-

 2   cv-00454-RFB-NJK, 2016 WL 890922, at *2 (D. Nev. Mar. 8, 2016) (internal citations omitted).

 3   Plaintiff’s Complaint represents that she has exhausted her administrative remedies and timely

 4   commenced this action after the Social Security Administration’s Appeal Council denied her

 5   request for review. ECF No. 1-1 at 3. The Complaint further indicates the judicial district within

 6   with Plaintiff resides (id. at 1) and alleges that she became disabled beginning on August 1, 2017,

 7   and has medically determinable severe impairments consisting of degenerative disc disease of the

 8   lumbar and thoracic spine, osteoarthritis of the right shoulder, and osteoarthritis of the left knee.

 9   Id. at 2. Plaintiff’s Complaint also alleges that the Commissioner committed reversible error

10   because “the ALJ did not properly weight the medical evidence that [Plaintiff] had more

11   limitations as expressed by state agency physicians” and “the ALJ finding of the ability to perform

12   past relevant work as generally and actually performed is not supported by substantial evidence.”

13   Id. at 3. Plaintiff’s Complaint shall therefore proceed against Defendant.

14          Accordingly,

15          IT IS HEREBY ORDERED that Plaintiff’s Application for Leave to Proceed in forma

16   pauperis (ECF No. 1) is GRANTED.

17          IT IS FURTHER ORDERED that Plaintiff’s Complaint (ECF No. 1-1) shall proceed against

18   Defendant.

19          IT IS FURTHER ORDERED that the Clerk of the Court shall detach and file Plaintiff’s

20   Complaint (ECF No. 1-1).

21          IT IS FURTHER ORDERED that the Clerk of the Court shall serve the Commissioner of

22   the Social Security Administration by sending a copy of the Summons and Complaint by certified

23   mail to: (1) Office of the Regional Chief Counsel, Region IX, Social Security Administration, 160

24   Spear Street, Suite 800, San Francisco, CA 94105-1545, and (2) the Attorney General of the United

25   States, Department of Justice, 950 Pennsylvania Ave. NW, Washington DC 20530.

26          IT IS FURTHER ORDERED that the Clerk of the Court shall issue Summons to the United

27   States Attorney for the District of Nevada, and deliver the Summons and Complaint to the U.S.

28   Marshal for service.

                                                      2
 1          IT IS FURTHER ORDERED that Defendant shall have sixty (60) days from the date of

 2   service to file his answer or responsive pleading to Plaintiff’s Complaint in this case.

 3          IT IS FURTHER ORDERED that, henceforth, Plaintiff shall serve upon Defendant a copy

 4   of every pleading, motion, or other document submitted for consideration by the Court. Plaintiff

 5   shall include with the original paper submitted for filing a certificate stating the date that a true and

 6   correct copy of the document was mailed to Defendant. The Court may disregard any paper received

 7   by a district judge, magistrate judge, or the Clerk of the Court which fails to include a certificate of

 8   service.

 9          DATED THIS 19th day of May, 2021.

10

11

12                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       3
